272 F.2d 386
Fred T. STOCKWELL, Appellant,v.Harry FRIBERG et al., Appellees.
No. 13857.
United States Court of Appeals Sixth Circuit.
December 14, 1959.

Fred T. Stockwell, Toledo, Ohio, on brief in pro. per. for appellant.
William D. Driscoll and Ben Neidlinger, Toledo, Ohio (Louis R. Young, Director of Law, by William D. Driscoll, Toledo, Ohio, on the brief), for appellees.
Before McALLISTER, Chief Judge and MARTIN and CECIL, Circuit Judges.
PER CURIAM.


1
This case came on to be heard on this first day of December, 1959, the appellant having been duly notified of the setting.


2
The appeal has been heard and considered upon the brief and reply brief of appellant, Frank T. Stockwell, and upon the brief and oral argument of the appellee, appellant having made no appearance at the hearing in person or by attorney.


3
The action of appellant was to recover damages for the alleged loss of his "constitutional rights while in the custody of the Toledo, Ohio, Police, and for the illegal procedures involved which brought about the illegal transportation of his person into the State of Michigan." He prayed an award of damages in the amount of Five Million Dollars ($5,000,000) and that the amount awarded by the jury be tripled and declared tax free.


4
We find no merit whatever in appellant's contention that his constitutional civil rights have been violated; and, for the reasons stated in the opinion of United States District Judge Kloeb, we affirm his order dismissing the complaint with prejudice.